Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 1 of 27 Page ID #1662




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DELARGO L. GULLENS,                           )
                                              )
               Petitioner,                    )
                                              )
vs.                                           )       Case No. 20-cv-470-DWD
                                              )
TERRY GRISSOM, 1                              )
                                              )
               Respondent.                    )

                               MEMORANDUM AND ORDER

DUGAN, District Judge:

       Petitioner Delargo L. Gullens, currently incarcerated at Vienna Correctional

Center, is serving a thirty-year sentence for two drug-related offenses (Doc. 25-1, p. 1;

Doc. 25-8, pp. 102-103). He has petitioned this Court for a writ of habeas corpus under

28 U.S.C. § 2254. For the reasons discussed below, the Court will deny his petition.

                                           Background

       For the purposes of habeas review, the Court presumes that the state courts' factual

determinations are correct unless Petitioner rebuts this presumption by clear and

convincing evidence, which Petitioner has not done. See 28 U.S.C. § 2254(e)(1); Todd v.

Schomig, 283 F.3d 842, 846 (7th Cir. 2002). The following summary of the facts is derived

from the state court opinions and is supplemented where appropriate from the state court



1The Clerk is DIRECTED to substitute Terry Grissom, current Warden of Vienna Correctional Center, as
the Respondent in this action, and terminate Rob Jeffreys, pursuant to information provided in
                                                                  See Federal Rule of Civil Procedure
25(d); Bridges v. Chambers
custodian).

                                                  1
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 2 of 27 Page ID #1663




record. See People v. Gullens, 2015 IL App (4th) 130357-U (Mar. 2, 2015) (Doc. 25-1)

                                                                   People v. Gullens, 2019 IL App (4th)



petition). 2

           I.      Trial, Conviction, and Sentencing

                                         State presented testimony from several law-enforcement

officials, and two individuals: Oliva Hester and Jeffrey Harris (Doc. 25-1, pp. 1-2). The

testimony revealed that on August 30, 2012, law-enforcement agents executed a search

warrant on the residential trailer home owned by Olivia Hester (Doc. 25-1). When police




(Id.). Upon entering by force, police arrested three adults later identified as Petitioner,

Jeffrey Harris, and Kayla Freeman (Id.). Police seized 212 plastic bags holding a fine white

powder from the kitchen countertop; the parties later stipulated that this was 15.7 grams

of heroin (Id.).

           Olivia Hester, the owner of the trailer home, testified that she lived in the trailer

with Jeffrey Harris and his girlfriend, Kayla Freeman (Doc. 25-1, p. 2). Hester met

Petitioner in May 2012 and began selling Pe                                                    Id.). In

                                                                              Id.). The heroin was not




2   Relevant portions of the state court record are attached as Doc. 25.

                                                        2
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 3 of 27 Page ID #1664




there (Id.). At various times during August 2012, Hester heard Petitioner and Harris

talking about heroin and observed them handling small plastic bags of heroin in her

home (Id.).

       Jeffrey Harris, who was arrested with Petitioner on August 30, 2012, testified that

he was introduced to Petitioner in June 2012 by

2). In July 2012, Harris moved in                           Id.). Harris initially sold cocaine

that Keith provided, but later sold heroin that Petitioner supplied (Id.). Harris stored the



rent in exchange for her allowing Harris to reside in her home (Id.). Harris kept one third

of the heroin-sale proceeds and gave Petitioner the remainder (Id.). According to Harris,

on August 30, 2012, he and his girlfriend, Freem

home, where Harris observed 20 bags of heroin on the kitchen countertop (Id.). Harris

and Freeman went into a bedroom located                                             Id.) After

hearing a bang on the front door, Harris exited the bedroom and saw Petitioner sitting at



              Id.

under arrest (Id.). Harris stated that his involvement with Petitioner was to sell drugs,

and that Keith and Petition                         Id.).



following exchange took place:

       [GOLDBERG]: Did you see the police when they came in the house?

       [HARRIS]: Yeah.

                                             3
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 4 of 27 Page ID #1665




      [GOLDBERG]: And did you ever see them find a bag that you say my client
      mysteriously took out of a car?

      [HARRIS]: First of all, I never said [defendant] had a bag.

      [THE STATE]: Objection.

      THE COURT: Hold on. Watch your questions. You are asking questions
      assuming facts not in evidence, and even the witness figured it out.

      [GOLDBERG]: I was just getting dizzy. [Harris] keeps moving around.

      THE COURT: Now that remark is stricken; and that is completely
      improper, counsel.

      [HARRIS]: Come on, man.

      [GOLDBERG]: * * * Did you have occasion on August 31st, 2012, at 5:35
      hours to have an audio-videotaped interview on that day?

                                          ***
      [HARRIS]: Yeah.

      [GOLDBERG]: Did you have occasion to tell the officer that my client took
      a bag from that house, out of the car into the house?



      [GOLDBERG]: You told an officer that my client brought something into
      that house?
                                       ***
      [HARRIS]: They asked me what * * * happened that day, and I told them.

      [GOLDBERG]: And you say my client brought a bag in the house?

      [HARRIS]: No, I never said bag. * * * [Defendant] told me to pop the trunk;
      and [defendant] got something out of the trunk. I don't know what it was.
      How could I say it was a bag?

      [GOLDBERG]: How could you say it was a bag to the 12 ladies and
      gentlemen now if you can't say it then?


                                           4
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 5 of 27 Page ID #1666




       THE COURT: Counsel approach.

       [HARRIS]: I didn't say it was a bag.

                                        ***
       (The following proceedings were had outside the hearing of the jury.)

       THE COURT: [The court does not] know what the problem is, but you are
       saying stuff that was not testified to. There was never any testimony that
       [Harris] saw a bag being taken out of the trunk. That's about the fourth time
       you've asked [Harris], and he keeps correcting you. * * * [Harris] was asked
       and said I don't know what it was, but you keep asking him.

       [GOLDBERG]: I thought I heard him say bag. I'll ask him.

       THE COURT: Hold on. [The court does not] want one more improper
       question from you or [the court] will hold you in contempt. You are doing
       nothing but throwing garbage into this trial.

       (The following proceedings were had in the presence and the hearing of the
       jury.)

       THE COURT: The objection is sustaine

(Doc. 25-1, pp. 2-3).

       Following Harris' testimony, the State rested, and the jury was released for the

remainder of the day. (Doc. 25-1, p. 3). After the jury left the courtroom, Petitioner moved

for a directed finding, which the court denied



contempt during a trial. I find that this has a very oppressing feeling on the defense for

me trying to advocate for my cl                                 Id.). The Court responded:

       [Y]ou are a much better lawyer than the questions that are coming out of
       your mouth today; and you were talking about evidence, or you are asking
       questions assuming facts that are not in evidence; and you did it a lot today;
       and [the court knows] darn well that you know better than that. So when
       you start asking questions assuming facts not in evidence, twisting

                                              5
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 6 of 27 Page ID #1667




       evidence, twisting facts, twisting testimony, [the court is] going to get upset;
       and [the court is] going to make sure that you understand what the rules
       are. You crossed the line when you made that little comment about his
       testimony going back and forth. You know you crossed the line then about
       * * * Harris's testimony going back and forth. It's rolling all around. I can't
       keep track of his testimony.

(Id.

4). The Court explained that



                                           Id.).

       The next day Petitioner presented his case, during which Harris also testified

about a telephone conversation he had with Petitioner through a third party on

September 1, 2012 (Id.

                                Id.). And with regard to Hester, Defendant told Harris to

                                          Id.). Petitioner further directed Harris to tell the

police that Petitioner had no involvement with heroin, and that Petitioner was in the

                                                                                     Id.). As

rebuttal evidence, the Government played a recording of the entire September 1, 2012

phone conversation between Petitioner and Harris (Id.).

       The jury convicted Petitioner of possession with intent to deliver a controlled

substance (15 grams or more but less than 100 grams of a substance containing heroin)

and possession of a controlled substance (15 grams or more but less than 100 grams of a

substance containing heroin) (Doc. 25-1, pp. 4-5).




                                              6
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 7 of 27 Page ID #1668




        On January 22, 2012, Petitioner filed a motion for a new trial (Doc. 25-1, p. 5; Doc.

                                                            in part, that Petitioner was not afforded a




that it was time barred in violation of the 30-day limit mandated in 725 ILCS 5/116-1(b)

                                                                              Id.; Doc. 25-7, pp. 117-125).

The trial court also addressed the merits of Pe

received a fair trial, that the court was not hostile to defendant or his attorney, and that



and impartiality that it always does while at the same time ensuring both parties followed

the proper rules of evidence and procedure in regard to th

25-1, p. 5).     On March 19, 2013, the trial co

sentenced him to 30 years in prison (Id.; Doc. 25-7, p. 126).

        II.      Direct Appeal

        Petitioner appealed his conviction and sentence and raised one issue on direct



counsel (Doc. 25-9, pp. 1, 2). 3 In his brief, Petitioner acknowledged that his posttrial

motion first raising this issue was not timely filed, resulting in the forfeiture of the

argument (Doc. 25-1, p. 5). However, he asked the Appellate Court to consider the claim

under the plain-error doctrine, which the Appellate Court did (Doc. 25-1, p. 5). The


3 Petitioner also filed a pro se Motion for Relief during the briefing on his direct appeal (Doc. 25-1, p. 5). In
this motion, Petitioner argued his sentence was void because the trial court lacked subject-matter
jurisdiction (Id.). However, at oral arguments, Petitioner abandoned this argument on direct appeal (Id.).

                                                       7
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 8 of 27 Page ID #1669




                                                  the evidence presented in this case was




       found beyond a reasonable doubt that on August 30, 2012, defendant (1)
       possessed 15.7 grams of heroin and (2) was in charge of a distribution
       scheme in which he solicited the services of (a) Harris to sell the heroin and
       (b) Hester to provide a base of operations from which he could package and
       store the heroin. Indeed, the jury could have also reasonably inferred
                                             own words during his September 2012
       conversation with Harris, in which defendant pressured Harris to (1) accept




(Doc. 25-1, p. 6). The Appellate Court then concluded that the record in the case

confirmed that Petitioner received a fair trial and that the trial court did not harbor a

hostile attitude toward Petitioner or his trial attorney (Id.). The Appellate Court further



attorney occurred outside of                        Id.).



affirming his conviction (Doc. 25-5). The PLA raised one point for reversal:

       The Appellate Court erred in not considering petitioner's argument that a
       reasonable person could infer from the trial judge's comments toward the
       petitioner's attorney on November 26th and 27th, 2012, that she had
       communicated with other people about the petitioner's attorney, at a
       minimum, without the presence of either the petitioner or his attorney,
       thereby creating the appearance of ex parte communications, the appearance
       of impropriety, and, consequently, the need for a new trial.

(Doc. 25-5, p. 2). On September 30, 2015, the I

PLA (Doc. 25-2).


                                             8
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 9 of 27 Page ID #1670




       III.    State Postconviction Proceedings

       In March 2016, Petitioner filed a pro se postconviction petition (Doc. 25-3, p. 1). The

trial court advanced the postconviction petition to a second stage, and counsel was

appointed (Id.

(1) ineffective assistance of counsel and (2) actual innocence based on new evidence (Id.).

Petitioner argued that his trial counsel was ineffective because his attorney: (a) was rude

to the court, (b) failed to visit him while in custody, (c) failed to show him discovery prior

to trial, (d) mispronounced his name during trial, and (e) mispronounced the name of a

city during trial (Doc. 25-3, p. 5).

       The trial court conducted evidentiary hearings in September 2017 and May 2018

(Doc. 25-3, pp. 1-2). At these evidentiary hearings, Olivia Hester testified that she had

                                               oc. 25-3, p. 2). Specifically, Hester testified

that Petitioner was not involved with any drug activity, and that Harris was the person

selling heroin out of her trailer (Id.). Hester also testified that an individual named

Richard Felton was at her trailer in August

                                              Id.). Hester also testified that she had been

pressured to implicate Petitioner by Randy Yedlinak, the original prosecutor in



(Id.). Finally, Hester claimed that Harris threatened her before trial and coerced her into

testifying against Petitioner (Id.). On cross-examination, Hester conceded that Petitioner




                                              9
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 10 of 27 Page ID #1671




 (Id.). Hester also stated that she had sold heroin in August 2012 and had given a recorded

 statement to the police that was consistent with her testimony at trial (Id.).

        Richard Felton, Randy Yedinak, and Jeff Hamilton also testified (Id.). Felton was

 serving a 75-year consecutive prison sentence for attempted murder and home invasion

 (Id.). Felton testified that he packaged and sold the heroin that the police found in

                                                                                          Id.).



              Id.). On cross-examination, Felton had difficulty describing the logistics of

 his alleged heroin operation (Id.).

        Yedinak and Hamilton testified that they did not pressure Hester into implicating

 Petitioner (Id.). Yedinak also testified that Hester gave a recorded statement prior to trial

 which was consistent with her trial testimony, and which he would have used to impeach

 Hester had she changed her testimony at trial (Id.). Yedinak also stated that Hester was

                                                Id.). Hamilton testified that he conducted



 the search warrant in April 2012 (Id.). Hamilton testified that he never saw Felton at



 conducting surveillance (Id.).

        In June 2018, the trial court entered a writ

 postconviction petition (25-3, p. 3). The trial court found that



 presented at the evidentiary hearing or with the trial evidence, and that Hester was a

                                              10
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 11 of 27 Page ID #1672




 biased witness because Petitioner is the father of her child. (Id.). The trial court further

                                                 Yedinak, or Hamilton coerced Hester into

 testifying against Petitioner (Id.). The trial court also found that Felton and Petitioner

 were not credible witnesses, and that Hamilt

 and consistent with the trial evidence (Id.). In sum, the trial court concluded that

 Petitioner failed to meet his burden on his actual innocence claim (Id.) and also rejected



          [D]efendant has failed to demonstrate how the outcome would have been
          any different had defense counsel used a different style during the trial or
          spent more time preparing the case with defendant. Most of defendant's
          complaints are speculative * * *. There is no evidence that * * * the result
          would have been any different. * * * [T]he evidence against defendant was
          overwhelming and very compelling with multiple eyewitness accounts. * *
          * Moreover, defendant has provided only his own self-serving statements
          concerning the level of preparation for the trial.

 (Id.).

          Petitioner appealed the denial of his postconviction petition. On appeal, Petitioner

 argued that he was actually innocent, and that his trial counsel was ineffective because

 he (a) was unprepared, (b) mispronounced the name of a town, (c) failed to show to a

 pretrial hearing, (d) called Petitioner the wrong name in front of the jury, (e) was rude to

 the Court, (f) never saw discovery prior to trial, (g) did not visit Petitioner in jail prior to

 trial, and (h) failed to timely file a motion to reconsider his sentence (Doc. 25-12; Doc. 25-

 3, p. 5). On July 1, 2019, the Illinois Appellate Court for the Fourth District affirmed the



                                effective assistance of counsel arguments because defendant


                                               11
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 12 of 27 Page ID #1673




 failed to demonstrate prejud

 deficient performance and how the result of

 25-3, p. 5).

           The Appellate Court also rejected Petitioner



 probably change the resu                                           6). The Appellate Court reasoned

                                                                                      d that [Petitioner]

 was the father of her child after [Petitioner] was convicte



                                                           (Doc. 25-3, p. 5). The Appellate Court also



 heroin after he was convicted of a different crime and sentenced to a de facto

 (Id.). On September 25, 2019, the Illinois Supr

 Appeal the denial of his postconviction petition (Doc. 25-4).

           In April 2020, Petitioner filed a Motion for Supervisory Order with the Illinois

 Supreme Court (Doc. 17). 4 The Motion alleged the following errors: (1) that his trial

 counsel was ineffective for failing to object to certain evidence admitted at trial; (2) there

 was insufficient evidence to convict petitioner; (3) direct appeal counsel was ineffective;



 trial; and (5) his sentence is void and unconstitutional (Doc. 17-1 at p. 2). The Illinois




 4   Petitioner filed a duplicate copy of this Motion and Memorandum with this Court (Doc. 17).

                                                      12
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 13 of 27 Page ID #1674




 Supreme Court denied Petitioner                                              See Delargo L. Gullens,

 v. People State of Illinois. Supervisory Order, Ill. M.D. 014474 (Sept. 29, 2020) 5. Petitioner did

 not file a petition for a writ of certiorari with the United States Supreme Court but filed

 his federal habeas petition with this Court.

                                            Legal Standard

          A habeas petitioner is entitled to a writ of habeas corpus if the challenged state



 established federal law as determined by the United States Supreme Court, or if the state

                                      an unreasonable determination of the facts in light of the

 evidence presented in the State court procee




 the state court confronts facts that are materially indistinguishable from a relevant

 Supreme Court precedent and arrives at a result oppo                                     Williams v.

 Taylor

 if the state court correctly identified the legal rule but unreasonably applied the

 controlling law to the facts of the case. See id. at 407.

                                               Analysis

          The only claim Petitioner asserts in his Petition (Doc. 1) is an actual innocence

 claim. However, he raises five additional claims in his Motion for Supervisory Order


 5This  Order is     available   at   https://www.illinoiscourts.gov/resources/25ec8cf3-35c1-44a4-a85e-
 413895a09d0c/file


                                                   13
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 14 of 27 Page ID #1675




 (Doc. 17). Respondent concedes that the Petition is timely (Doc. 24, p. 9), and does not



 (Doc. 24, p. 10).    However, Respondent objects to the additional claims raised in



 claims raised are untimely (Doc. 24). Alternatively, Respondent argues that the claims



 present these claims through one complete

 review process (Doc. 24, pp. 14-15).

                                                                                  pro se filings

 liberally. See Frazier v. Varga, 843 F.3d 258, 262-63 (7th Cir. 2016); Perruquet v. Briley, 390

 F.3d 505, 512 (7th Cir. 2004) (citing Jackson v. Duckworth, 112 F.3d 878, 881 (7th Cir.

 1997) (finding a cognizable claim when a pro se

 describe a claim that is within the powe                                              The five



 detail to suggest they are within the power of this Court to address. Accordingly, the

 Court will construe the Motion for Supervisory Order and Memorandum (Doc. 17) as a

 supplement to the Petition (Doc. 1) and will review those claims as detailed below. The



        Ground 1: Petitioner is actually innocent;

        Ground 2: There was insufficient evidence to convict Petitioner;

        Ground 3: Trial counsel was ineffective;

        Ground 4                                                l denied Petitioner a fair trial;

                                               14
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 15 of 27 Page ID #1676




        Ground 5: Direct appeal counsel was ineffective; and

        Ground 6                            void and unconstitutional.



 procedurally defaulted, the Court will not address the timeliness of the additional claims

 in this Order. Thompson v. Locke, 2015 WL 5159976, at * 3 (N.D. Ill. Sept. 1, 2015) (Declining

 to engage in a timeliness analysis because peti                       aims are procedurally

 defaulted) (collecting cases); United States ex rel. Harris v. Yurkovich, 2012 WL 6591639, at

 *4, ft. 5 (N.D. Ill. Dec. 14, 2012) (Declining to consider timeliness of petition because the

 petition fails on the merits). As further detailed below, Grounds 2-6 are procedurally

 defaulted, and Ground 1 is not a cognizable claim in this Court.

        I.     Procedural Default

        Respondent argues that Petitioner procedurally defaulted Grounds 2-6 because he

 did not present them through one complete round of state court review

 may not grant an application for a writ of habeas corpus from a prisoner being held in

 state custody unless the petitioner has exhausted his available state remedies prior to

                         Gonzales v. Mize, 565 F.3d 373, 380 (7th Cir. 2009) (citing 28 U.S.C.

                                                 interests of federal-state comity by giving



                 Id. (citing Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007). Therefore,



                                                                          Id. (citing Malone v.


                                              15
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 16 of 27 Page ID #1677




 Walls, 538 F.3d 744 (7th Cir. 2008); see also O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999);

 Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). When a petitioner has failed to present

 his federal claim to the state courts and the opportunity to raise that claim has

 subsequently passed, the petitioner has procedurally defaulted the claim and it is not

 available for federal habeas review. Id. at 380 (citing Lewis, 390 F.3d at 1026); Perruquet v.

 Briley, 390 F.3d 505, 514 (7th Cir. 2004) (Where petitioners have already pursued state-

 court remedies and there is no longer any state corrective process available to him, it is

 not the exhaustion that stands in the path to habeas relief but rather procedural default).

        In Illinois, to fairly present a claim through one complete round of state court

 review, Petitioner must have appealed the issue up to and including the filing of a PLA

 to the Illinois Supreme Court. O'Sullivan                           Lewis, 390 F.3d at 1025-26

                                                and every level in the state court system,

 including levels at which review is discretionary rather                            Duncan v.

 Hathaway, 740 F. Supp. 2d 940, 945 (N.D. Ill. 2010).

        Petitioner did attempt to raise Grounds 2-6 by seeking extraordinary relief in the

 Illinois Supreme Court. However, the Court has no reason to believe that the Illinois



                                                claims, such that these claims were properly

 exhausted through a full round of state-court review. See, Dupree v. Jones, 281 Fed. App'x

 559, 560 (7th Cir. 2008) (citing Crump v. Lane,

 prisoner who does nothing more after being turned away by the supreme court has not

 pursued a full round                               (emphasis in original); see also Castille v.

                                               16
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 17 of 27 Page ID #1678




 Peoples, 489 U.S. 346, 351 (1989) (unsuccessful request for discretionary leave to file

 original action in supreme court does not properly exhaust claim unless court expressly

 reviews merits).

        Nevertheless, the time for Petitioner to raise these claims has now passed, and

 Petitioner is time barred from further pursuing the alleged constitutional errors in a state

 post-conviction proceeding. See 725 ILCS 5/122-1(c); see also              , 526 U.S. at 844

 (holding that repetitive petitions are not required). Thus, petitioner has cleared the first

 procedural hurdle, exhaustion. However, as further detailed below, Grounds 2-6 are

 procedurally defaulted because Petitioner did not properly assert his claims at each level

 of state court review, or the claims were resolved on an adequate and independent state-

 law basis. Gonzales, 565 F.3d at 380; Perruquet, 390 F.3d at 514.

                              Ground 2: Insufficient Evidence

        Petitioner argues that there was insufficient evidence to implicate him at trial

 because the testimony offered by Harris and Hester was impeached, uncorroborated, and

 only offered after Harris and Hester signed proffered contracts with the Government

 (Doc. 17-1, pp. 19-21). Petitioner also states that it was error to admit the recorded phone

 call, without providing argument as to why the evidence should not have been admitted

 (Doc. 17-1, pp. 20). Petitioner did not raise this specific argument on direct appeal or in

 his postconviction proceedings, although this ground closely relates to his arguments

 that he was denied a fair trial, which he argued on direct appeal, and is actual innocence

 claim, which was adjudicated in his postconviction proceeding.



                                              17
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 18 of 27 Page ID #1679




        However, in order to fairly present a claim to the state courts, Petitioner must

 make clear to the state courts that he is seeking review of a constitutional claim. See

 Malone v. Walls

 necessary to support the federal claim were before the state courts, or that a somewhat

                                         Anderson v. Harless, 459 U.S. 4, 7 (1982). Instead,




 standards and cases and detailing specific facts. Malone, 538 F.3d at 754; see also White v.

 Gaetz, 588 F.3d 1135, 1139 (7th Cir.2009). That was not the case here.

        Petitioner did not raise a sufficiency of the evidence claim on direct appeal or in




 claim to the Illinois courts. Although the Illinois Appellate Court made statements



 indeed sufficient, see Doc. 25-1, p. 6, these statements

 error analysis. The Seventh                                    ned that where a state court

 reviews the claim for plain error as the result of a state procedural bar such as the Illinois

                                                                                          Gray

 v. Hardy, 598 F.3d 324, 329 (7th Cir. 2010). Therefore, Petitioner did not fairly present,

 and it is clear the Illinois courts did not understand, that Petitioner was presenting a

 sufficiency of the evidence claim (or any other state, federal, or constitutional claim) for



                                              18
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 19 of 27 Page ID #1680




 review apart from his fair trial and actual innocence claims. As such, Ground 2 is

 procedurally defaulted.

                               Ground 3: Trial Counsel was Ineffective

         Petitioner argues that his trial counsel

 failed to object to improper, inadmissible, irrelevant, excludable, and prejudicial

                                                                                 17-1, p. 3). Petitioner did

 not raise these arguments on direct appeal or in his postconviction proceedings. 6 In his

 Motion for Supervisory Order (Doc. 17-1) Petitioner states that his direct appeal counsel

 failed to raise these issues on appeal, and that he tried to raise these issues in his

 postconviction proceeding but his postconviction counsel chose to present different

 issues instead (Doc. 17-1, p. 3). The Court finds that Petitioner has procedurally defaulted

 his ineffective assistance claim based on these alleged errors. See Snow v. Pfister, 880 F.3d

 857, 865 (7th Cir. 2018) (Claims of ineffective assistance are procedurally defaulted where



 appeal).



         Petitioner argues that the exchange between his trial counsel and the circuit court

 (see supra, pp. 4-7) denied him a fair trial. Specifically, Petitioner contends that the trial




 6 Petitioner did assert some other ineffective assistance claims during his postconviction proceedings.
 Specifically, Petitioner argued that his trial counsel: (a) was rude to the court, (b) failed to visit him while
 in custody, (c) failed to show him discovery prior to trial, (d) mispronounced his name during trial, and (e)
 mispronounced the name of a city during trial (Doc. 25-3, p. 5). However, Petitioner did not assert these
 issues in his habeas petition, and those

                                                       19
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 20 of 27 Page ID #1681




                                           . 17-1, p. 24). Petitioner raised part of this argument in

 a post-trial motion and on direct appeal. Specifically, Petitioner argued that the trial



 rejected this argument because it was late, before finding on the merits that Petitioner

 received a fair trial (Doc. 25-1, p. 5) 7. The Appellate Court agreed, and further found that



                                  ce (Doc. 25-1, p. 6).

         If a state court declines to review a claim because the petitioner failed to satisfy a

 state procedural rule, the claim is procedurally defaulted and barred from federal habeas

 review if the default constitutes an independent and adequate state ground. Perry v.

 McCaughtry, 308 F.3d 682, 688, 690-691 (7th Cir. 2002); Braun v. Powell, 227 F.3d 908, 912

 (7th Cir. 2000); Pisciotti v. Washington, 143 F.3d 296, 300 (7th Cir. 1998). Further, where

 the state court issues an alternative ruling, relying on both procedural and substantive

 grounds, the procedural ground bars federal habeas review. Moore v. Bryant, 295 F.3d

 771, 776 (7th Cir. 2002); see Harris v. Reed



 adequate state ground that is firmly established and regularly followed. See Smith v.

 McKee, 598 F.3d 374, 383 (7th Cir. 2010); Brooks v. Walls, 279 F.3d 518, 523-24 (7th Cir. 2002).

 As such, this claim is procedurally defaulted, even though the state courts issued an



 7                                                         he had forfeited this argument because his posttrial
 motion was not timely filed (See Doc. 25-1, p. 5).

                                                      20
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 21 of 27 Page ID #1682




 alternative ruling relying on substantive grounds. Moore, 295 F.3d at 776; Braun, 227 F.3d

 at 912; see also Gray, 598 F.3d at 329 (Where state court reviews for plain error as part of

 waiver analysis, is not a decision on the merits).

        Further, even if this claim was not procedurally defaulted, this Court is




                                                   esence. When considered in light of the

 other evidence in the record,                                   t have made it more likely

 than not that no reasonable juror would have found Petitioner guilty beyond a reasonable

 doubt. Given the previously detailed evidence that was before the jury, this Court cannot



                                               opinion. The state court applied the correct

 standard here and its application of established precedent was reasonable. Accordingly,

 Ground 4 does support habeas relief.

                     Ground 5: Direct Appeal Counsel was Ineffective

        Petitioner did not raise Ground 5 in his direct appeal or during his postconviction

 proceedings. In his Motion for Supervisory Order, Petitioner states that he tried to raise

 this issue during his postconviction proceedings, but his postconviction counsel chose to

 bring different issues in those proceedings instead (Doc. 17-1, p. 3).        Accordingly,

 Petitioner did not fairly present Ground 5 to the Illinois Courts, and it is procedurally

 defaulted. See Snow, 880 F.3d at 865.

                                              21
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 22 of 27 Page ID #1683




                       Ground 6: Void and Unconstitutional Sentence

        Petitioner argues that his sentence is void and unconstitutional. Petitioner briefly

 argued that his sentence was void for a lack of subject-matter jurisdiction in a pro se

 postconviction motion filed before the oral arguments in his direct appeal (Doc. 25-1, p.

 5). However, at oral arguments, Petitioner abandoned this argument on appeal, so the

 appellate court did not address this issue (Id.). As with Ground 4 above, if a state court

 declines to review a claim because the petitioner failed to satisfy a state procedural rule,

 the claim is procedurally defaulted and barred from federal habeas review if the default

 constitutes an independent and adequate state ground. Perry, 308 F.3d at 688, 690-691

 (7th Cir. 2002); Braun, 227 F.3d at 912; Pisciotti, 143 F.3d at 300. Here, the Appellate Court

 clearly held that Petitioner abandoned this issue. Abandonment resulting in waiver is an

 independent and adequate state ground under Illinois law. See United States ex rel. Easley

 v. Hinsley, 305 F.Supp.2d 867, 883 (N.D. Ill. 2004).         Therefore, Ground 6 is also

 procedurally defaulted.

        II.    Excuse of the Defaults

        Petitioner may nonetheless pursue a procedurally defaulted claim if he can

 establish cause for the default, and actual prejudice as a result of the alleged violation of

 federal law, or can demonstrate that the Court's failure to consider the claim will result

 in a fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750,

 (1991); Johnson v. Loftus

 objective factor external to the defense impeded [the petitioner's] efforts to comply with

                                Strickler v. Greene, 527 U.S. 263, 283 n.24, (1999) (internal

                                              22
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 23 of 27 Page ID #1684




 citation and markings omitted); Lewis, 390 F.3d at 1025. Prejudice exists where the

                                                                                    actual and

 substantial disadvantage, infecting his entire trial with error of constitutional

               Lewis, at 1026 (quoting United States v. Frady, 456 U.S. 152, 170, (1982)).

       The fundamental miscarriage of justice exce

 the constitutional violation has probably resulted in a conviction of one who is actually

            Dellinger v. Bowen, 301 F.3d 758, 767 (7th Cir. 2002). This requires new, reliable

 evidence of the petiti

                                                                       Woods v. Schwartz, 589

 F.3d 368, 377 (7th Cir. 2009) (quoting Schlup v. Delo

 standard is fundamentally different, and lower, than that for a substantive innocence

 claim because the procedural claim of innocence is accompanied with an assertion of

                               Coleman v. Hardy, 628 F.3d 314, 319 (7th Cir. 2010) (citation

 and internal markings omitted).

       Petitioner does not argue cause and prejudice. However, he does assert an actual

 innocence claim based on the same evidence he presented during his postconviction



 the heroin in this case was not his; and therefore, he is actually innocent. An actual



 acting reasonably, would have voted to find [the petitioner] guilty beyond a reasonable

         Woods, 589 F.3d at 377. The Court cannot say that no reasonable jury would find



                                              23
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 24 of 27 Page ID #1685




 Petitioner guilty even with this testimony from Hester and Felton, particularly in light of

 the other evidence in the record, includ




 case. See Hayes v. Battaglia                                    (six additional alibi witness

 affidavits not sufficient to support an actual innocence claim against six prosecution

 witnesses); see also Smith v. McKee, 598 F.3d 374, 388 (7th Cir. 2010) (finding affidavits of




 eyewitnesses and a self-incriminating statement); Carter v. Ryker, 2011 WL 589687, at *6

 (N.D. Ill. Feb. 9, 2011) (affidavit from shooter that petitioner was not involved (among

 other new evidence) was not enough for actual innocence, when petitioner presented

 same defense at trial).



 this new evidence. Petitioner has defaulted Claims 2-6, and they are unreviewable by this

 Court.

          III.   Ground 1: Actual Innocence



 affidavit and the testimony from Felton and Hester presented during his state

 postconviction hearings. Respondent argues that the Seventh Circuit does not recognize

 claims of actual innocence based on newly discovered evidence.                Alternatively,

 Respondent argues that because the Illinois Appellate Court rejected

                                              24
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 25 of 27 Page ID #1686




 innocence claim on the merits, and the United States Supreme Court has not yet decided

 whether actual innocence implicates a constitutional right, the state court cannot be said

 to have unreasonably applied clearly established federal law under § 2254(d)(1). Finally,

 Respondent argues that Petitioner cannot meet the high standard that the Supreme Court

 has suggested would apply in actual innocence cases, if such claim was recognized here.

        In Herrera v. Collins, the Supreme Court held that a claim of actual innocence based



 independent constitutional violation occurring in the underlying state criminal

                Herrera, 506 U.S. 390, 400 (1993). Since Herrera, the Supreme Court has

                                                                        actual innocence can

 be the basis for federal habeas relief. McQuiggin v. Perkins

 have not resolved whether a prisoner may be entitled to habeas relief based on a

                                            Dist. Attorney's Office for Third Judicial Dist. v.

 Osborne                                                ral right exists is an open question.

 We have struggled with it over the years, in some cases assuming, arguendo, that it exists

 while also noting the difficult questions such a right would pose and the high standard



        However, courts in this Circuit recognize Herrera and routinely reject actual

 innocence claims. See Newkirk v. Anglin, 2014 WL 2110224, at *3 (N.D. Ill. May 20,

                                                     at actual innocence is not itself a

 constitutional claim, but instead a gateway through which a habeas petitioner must pass



                                             25
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 26 of 27 Page ID #1687




 quotation marks omitted)); United States ex rel. Newell v. Chandler, 2009 WL 3366971, at *2

                                                         of actual innocence, as Petitioner asserts

 in ground one, is not itself a constitutional claim cognizable on habeas                 Milone v.

 Camp

 to hold that it is unconstitutional to execute a legally and factually innocent person, while

 at the same time suggesting that the petitioner's evidentiary burden in such a case would

                                                        nal citations and quotations omitted)).

 Although a claim of actual innocence may sometimes excuse procedural default, as

 discussed above, it does not stand as its own claim for federal habeas relief. Therefore,

                                          claim of actual innocence.

                                  Certificate of Appealability

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, this Court must

                                                         en it enters a final order adverse to the

                                                        only where the peti

 substantial showing of the denial of a constitution

 requirement has been interpreted by the Supreme Court to mean that an applicant must



                                                   Slack v. McDaniel, 529 U.S. 473, 484 (2000); Buck

 v. Davis, 137 S. Ct. 759, 773 (2017). Petitioner need not show that his appeal will succeed,

 Miller-El v. Cockrell, 537 U.S. 322, 337 (2003), but he must                        more than the

                                                                                Id. at 338 (quoting

 Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

                                                   26
Case 3:20-cv-00470-DWD Document 26 Filed 09/07/21 Page 27 of 27 Page ID #1688




       For the reasons detailed above, the Court has determined that Petitioner has not

 stated any grounds for habeas relief. No reasonable jurist would find it debatable whether



 Accordingly, the Court DENIES a certificate of appealability.

                                        Conclusion

                                                 Petition (Doc. 1, Doc. 17) under 28 U.S.C.

 § 2254 is DENIED. This cause of action is DISMISSED with prejudice. The Clerk of

 Court shall enter judgment accordingly.

       SO ORDERED.

       Dated: September 7, 2021

                                                 _____________________________
                                                 DAVID W. DUGAN
                                                 United States District Judge




                                            27
